Statement of Additional Information Supplement August 2, 2017 Putnam VT Growth Opportunities Fund Statement of Additional Information dated April 30, 2017 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio manager is now Richard Bodzy. These sub-sections are also supplemented with regards solely to Mr. Bodzy as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of June 30, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, Other accounts that pool managed account Portfolio Other SEC-registered assets from more than one programs and single- manager open-end and closed-end client sponsor defined funds contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Richard Bodzy 2 $30,100,000 0 0 1 $100,000 Ownership of securities As of June 30, 2017, Mr. Bodzy and his immediate family members did not beneficially own equity securities in the fund. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. SAI_vt - 8/17
